
	
		I
		111th CONGRESS
		1st Session
		H. R. 2201
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2009
			Mr. Braley of Iowa
			 (for himself, Mr. Smith of Nebraska,
			 Mr. Barrow,
			 Mr. Teague,
			 Mr. Boucher, and
			 Mr. Kind) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to provide a floor of 1.0 for the practice expense and for the work expense
		  geographic practice cost indices (GPCI) under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Equity and Accessibility Act of
			 2009.
		2.Medicare GPCI
			 floors
			(a)Floor of 1.0 for
			 practice expensesSection
			 1848(e)(1) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)) is amended by
			 inserting after subparagraph (E) the following new subparagraph:
				
					(F)Floor at 1.0 for
				practice expense indexAfter
				calculating the practice expense index in subparagraph (A)(ii), for purposes of
				payment for services furnished on or after January 1, 2010, the Secretary shall
				increase the practice expense geographic index to 1.00 for any locality for
				which such practice expense geographic index is less than
				1.00.
					.
			(b)Extension of
			 floor of 1.0 for work expensesSubparagraph (E) of such section is amended
			 by striking and before January 1, 2010,.
			
